internal_revenue_service national_office technical_advice_memorandum release number release date date date uil se t eo ra t e o exams programs and review internal_revenue_service commerce street mc dal dallas tx taxpayer's name taxpayer's address taxpayer's identification_number years involved date of conference legend m m1 m2 q r s t u u1 u2 u3 u4 a b c d account account date date year a b c d issues as self-dealing under sec_4941 of the internal_revenue_code represents indirect self-dealing under sec_4941 of the internal_revenue_code facts contributor to q and is therefore a disqualified_person with respect to q under both sec_4946 of the code as foundation_manager and sec_4946 for a familial relationship m a bank is a disqualified_person with respect to q because the majority of interest in m is indirectly owned by u the collective name for the following trusts u1 u2 u3 and u4 each of these trusts is for the benefit of one of a’s children the four trusts are governed by a single trust_indenture and various amendments executed by a in a private_letter_ruling the four trusts were held to be disqualified persons to q u own sec_50 of the class a stock and of the class b stock of m1 which in turn owns of the stock of m2 which itself owns of the voting_stock of m whether m’s failure to pay interest on checking accounts held by q should be treated whether rent paid_by r to m a disqualified_person to q for leased office space a is a trustee of q a private_foundation as well as a descendant of a substantial a has generally served as president chief_executive_officer etc of m from at least the early 80's until the present time although his exact positions have varied somewhat over time during he was chairman of the board and a director of m he was also president and a director of m1 and president of m2 a is currently the chairman of the board_of m b one of a’s sons is a director as is c another relative all three are disqualified persons to q m has a ten-member board_of directors including an employee of the bank r a business corporation was originally a family-owned entity as of date it was owned by q and by s a split-interest trust as defined by sec_4947 of the code with primarily charitable beneficial_ownership the ownership was unchanged when as of date a private_letter_ruling was requested as to whether r represented an excess business holding the service ruled that q eventually had to reduce its holdings in r below as of ownership of r has been as follows owner of shares owned percentage s q t total a b c ____ ____ d according to the minutes of r a received the proxies in a fiduciary capacity from each of t is a tax-exempt_organization as described in sec_501 and is currently classified as other than a private_foundation under sec_509 t receives a substantial amount of its funding from m t’s amended articles of incorporation provides for a three- member board_of directors currently composed of a as lifetime director and b and d as the other two directors q s and t each year for several years for the sole purpose of authorizing him to vote their r shares on their behalf at the annual shareholders meeting in ------- ------ ------ and ------ a also serves on the board_of r and was its chairman in ------ and ------ of years the services include the collection of all income and receipts the payment of all expenses grants and other disbursements the preparation of financial statements and the custody of assets in year q received a private_letter_ruling holding as follows bank account q has had a banking and custodial relationship with the trust department of m for a number the maintaining of a checking account with the bank is not an act of self-dealing where the banking services are reasonable and necessary to carry out your exempt purposes and the compensation paid to the bank taking into account the fair interest rate for_the_use_of the funds by the bank for such services is not excessive during ------ q maintained a bank account at m account which paid interest during --- ------ at the rate of large sums of money ie dollar_figure on ------------ dollar_figure on ------------ were frequently deposited into this account these amounts sometimes remained in the account for several days before being reinvested or transferred to other checking accounts account is a_trust department clearing account that m states is used solely for disbursements on behalf of q for grants expenses and other disbursements this account received funds transferred from q’s bank account deposits in excess of dollar_figure million were frequently made into this account most deposits into this account were transfers from account the funds remained in account for no more than five days a typical transaction is described as follows when a determination is made that a disbursement is needed funds are transferred from one of q’s bank accounts into account m then issues a check for such disbursement from account that same day once the funds are transferred from q’s account into account the funds are no longer included as assets on q’s books the account typically had a minimum balance well over dollar_figurelbig_number the balance of account represents only the total of checks that have been written but not yet presented for payment the account did not pay interest during ------- ------ and ------ m began paying interest prospectively in after the start of the examination and an initial discussion with q m states that it did so as a precaution until the issue is resolved disbursements from all of its customer accounts however after q expressed a desire that q’s disbursements be made using checks bearing the foundation’s name and address rather than m as custodian the separate clearing account for q was established such practice is the common practice of national bank trust departments with respect to clearing accounts used by the trust departments to issue trust department checks the bank cited the american bankers association’s trust operations manual pp m wrote a letter to the office of the comptroller of the currency occ in to verify that historically m’s trust department maintained a single clearing account used for in some ways a_trust checking account works differently than a personal checking account instead of making a large_deposit and then writing checks against it the trust organization makes deposits on the same day the checks are written rather than the trust organization keeping an unused balance in the account waiting for more checks to be issued money is deposited into the trust checking account to exactly cover the checks written each day thus balancing is a simpler chore and excess cash is kept elsewhere in interest-bearing form thereby offering increased investment return for individual accounts the occ responded favorably my understanding of the industry norm is that a bank’s trust department typically disburses funds on an as needed basis from a customer’s trust or custody account to a non-interest paying demand clearing account on any given day a bank typically only transfers sufficient funds into a demand clearing account to cover checks that were written that day in contrast to the clearing account excess cash in the customer’s trust or custody account is customarily placed in an interest bearing account either at the bank or with a third party eg invested in a money market mutual_fund in addition the asset management division of the comptroller indicated that a clearing account is a standard demand account outside the trust department but in the name of the trust department once funds have been disbursed from a_trust account into the clearing account the funds are no longer treated as assets of the particular trust the letter went on sec_4941 of the internal_revenue_code provides a tax on each act of self- sec_4941 of the code defines self dealing as any direct or indirect a sale or office lease during the time period at issue r paid rent to m of dollar_figure------------per month based on two to further indicate that the balance in the clearing account is always equal to the total of all unpaid checks and that it is industry practice to disburse funds from a customer’s trust account into a non-interest paying demand account contracts that started date and date r has continuously leased space from m since at least some time in the actual room numbers leased have changed over time three rooms are currently being leased compared to only one in the per month lease payments for ------ through ------ were approximately times greater than the payments in effect for through because q is not a party to the transactions the issue is whether the lease constitutes an act of indirect self-dealing law dealing between a disqualified_person and a private_foundation exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and disqualified_person d payment of compensation or payment or reimbursement of expense by a private_foundation to a disqualified_person e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation and f agreement by a private_foundation to make any payment of money or other_property to a government_official as defined in section c other than an agreement to employ such individual for any period after termination of his government service if such individual is terminating his government service within a 90-day period private_foundation to a disqualified_person for person services which are reasonable and necessary to carrying out the exempt purposes of the foundation is not self-dealing if the compensation is not excessive provides that an organization is controlled by a private_foundation if the foundation or one or more of its foundation managers acting only in such capacity may only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute self-dealing similarly an organization is controlled by a private_foundation in the case of such a transaction between the organization and a disqualified_person if such disqualified_person together with one or more persons who are disqualified persons by reason of such a person's relationship within the meaning of sec_4946 c through g to such disqualified_person may only by aggregating their votes or positions of authority with that of the foundation require the organization to engage in such a transaction the controlled organization need not be a private_foundation for example it may be any type of exempt or nonexempt organization including a school hospital operating_foundation or social_welfare_organization an organization will be considered to be controlled sec_4941 of the code provides generally that payment of compensation by a sec_53_4941_d_-1 of the foundation and similar excise_taxes regulations in sec_53_4941_d_-1 example of the regulations private_foundation p owns the by a private_foundation or by a private_foundation and disqualified persons referred to in the second sentence of this subparagraph if such persons are able in fact to control the organization even if their aggregate voting power is less than percent of the total voting power of the organization's governing body or if one or more of such persons has the right to exercise veto power over the actions of such organization relevant to any potential acts of self- dealing controlling_interest of the voting_stock of corporation x and as a result of such interest elects a majority of the board_of directors of x two of the foundation managers a and b who are also directors of corporation x form corporation y for the purpose of building and managing a country club a and b receive a total of percent of y's stock making y a disqualified_person with respect to p under sec_4946 in order to finance the construction and operation of the country club y requested and received a loan in the amount of dollar_figure million from x the making of the loan by x to y shall constitute an indirect act of self-dealing between p and y in sec_53_4941_d_-1 example of the regulations private_foundation p owns percent of the voting_stock of corporation w a a substantial_contributor with respect to p owns percent of the voting_stock of corporation w b a's son own sec_15 percent of the voting_stock of corporation w the terms of the voting_stock are such that p a and b could vote their stock in a block to elect a majority of the board_of directors of w w is treated as controlled by p within the meaning of subparagraph of this paragraph for purposes of this example a and b also own percent of the stock of corporation y making y a disqualified_person with respect to p under sec_4946 w makes a loan to y of dollar_figure million the making of this loan by w to y shall constitute an indirect act of self-dealing between p and y respect to private_foundation p enters into a contract with corporation m which is also a disqualified_person with respect to p p owns percent of m's stock and controls m within the meaning of subparagraph of this paragraph m is in the retail department store business purchases by a of goods sold by m in the normal and customary course of business at retail or higher prices are not indirect acts of self-dealing so long as the total of the amounts involved in all of such purchases by a in any one year does not exceed dollar_figure-------- sec_53_4941_d_-2 of the regulations provides that under sec_4941 of the code the personal services exception the performance by a bank or trust company which is a disqualified_person of trust functions and certain general banking services for a private_foundation is not an act of self-dealing where the banking services are reasonable and necessary to carrying out the exempt purposes of the private_foundation if the compensation paid to the bank or trust company taking into account the fair interest rate for_the_use_of the funds by the bank or trust company for such services is not excessive the general banking services allowed are i checking accounts as long as the bank does not charge interest on any over withdrawals ii savings accounts as long as the private_foundation may withdraw its funds on no more than days notice without subjecting itself to a loss of interest on its money for the time during which the money was on deposit and iii safekeeping activities revrul_76_158 held that a private_foundation that owned of the voting_stock of a corporation and whose foundation_manager personally owned the remaining percent but did in sec_53_4941_d_-1 example of the regulations a a disqualified_person with moody v commissioner tcmemo_1995_195 involved a similar issue where the court not hold a position of authority in the corporation by virtue of being foundation_manager did not control the corporation for purposes of sec_4941 of the code the private_foundation did not have the right to exercise veto power over the actions of the corporation and had no authority over the corporation's actions other than that represented by it sec_35 stock ownership did not find indirect self-dealing shearn moody jr a trustee of the moody foundation and a director of gal-tex incurred a large bill at a hotel owned by gal-tex which at the time was owned by the foundation and the libbie shearn moody trust mr moody billed the foundation for the expenses the foundation refused to pay as mr moody failed to substantiate a business_purpose for the expenses mr moody filed for bankruptcy and the hotel sought to collect in the bankruptcy proceedings unsuccessfully the court agreed with the premise that a disqualified_person can engage in indirect self-dealing with private_foundation assets by engaging in transactions with an organization controlled by the private_foundation but held that the foundation did not control gal-tex under the circumstances applying sec_53_4941_d_-1 of the regulations the court reasoned that the foundation or its foundation managers acting in such capacity did not control gal-tex reasoning that ownership is ordinarily not enough to constitute control that mr moody together with others who are disqualified persons by virtue of their relationship to mr moody there were none could not require gal-tex to engage in self- dealing only by aggregating their influence with that of the foundation that mr moody lacked actual control or a veto power over the activities of gal-tex and that to the contrary gal-tex exercised considerable independence from both mr moody and the foundation in seeking payment from them the court also reasoned that failure of an organization to come within the control tests of the regulations may not be determinative there may exist other ways to engage in self-dealing through organizations that are related to the private_foundation though the facts did not support indirect self-dealing in this instance the court went on to find indirect self-dealing in other transactions involving foundation grants to charities that used some of the funds for the personal benefit of mr moody eg paying his bankruptcy lawyers for research projects rationale issue whether m’s failure to pay interest on checking accounts held by q should be treated as self-dealing under sec_4941 of the internal_revenue_code sec_4941 of the code generally prohibits lending of money between a private_foundation and a disqualified_person furnishing of services between a private_foundation and disqualified persons payment of compensation by a private_foundation and a disqualified_person and use of private_foundation assets by a disqualified_person general banking services and trust functions are permissible where reasonable taking into account the fair interest rate for use of funds between m and q during the years in issue was a common business practice for trust departments on any given day funds were transferred into the clearing account only in an amount sufficient to cover the checks written that day when the check was later presented for payment the funds were withdrawn from the clearing account the balance was shown to be equal to the amount of the checks outstanding taxpayer has established that the non-interest bearing clearing account arrangement based on the particular facts and circumstances including taxpayer’s representations even though q’s accounts generally held large sums of money the average balance of sec_4941 of the code prohibits indirect as well as direct acts of self-dealing between both accounts combined amounted to less than of q’s total assets while funds held in the accounts were in excess of the dollar_figure fdic-insured limits taxpayer represents that such practice has not been uncommon among large organizations taxpayer established that under the state law q was required to have sufficient funds in an account to cover the total amount of all outstanding checks in addition m’s access to the funds was the same as with any other depositor with the bank further we believe it particularly persuasive that taxpayer has been paying q reasonable interest on the accounts since we conclude that m’s practices during the years in issue support the conclusion that such services provided by m to q fell within the exception to self-dealing for general banking services and trust functions described in section d -2 c of the regulations issue whether rent paid_by r to m a disqualified_person to q for leased office space represents indirect self-dealing under sec_4941 of the internal_revenue_code private_foundations and disqualified persons one form of indirect self-dealing is between a disqualified_person and an organization controlled by the private_foundation transactions between a disqualified_person and an organization not controlled by the private_foundation are not indirect acts of self-dealing in most cases however the code and regulations do not systematically define all manner of indirect self-dealing instead the facts and circumstances must be considered in each case we think that a case of unreasonable dealing between a disqualified_person and an organization in which a private_foundation has an interest short of control may result in indirect self-dealing whether an organization is controlled by a private_foundation for purposes of indirect acts of self- dealing in the first second and fourth sentences considering the first sentence of sec_53_4941_d_-1 q owns less than a minority interest of r and as such is unable to force r to enter into any lease arrangement also the facts provided do not indicate that any of q’s foundation managers in their capacity as foundation managers had such control thus q did not control r under this test engaging in the purported act of indirect self-dealing is m the facts do not indicate that there are any persons who are disqualified persons by reason of an ownership relationship to m m as trustee of the majority owner s was in a position of authority to force the transaction but m did not need q’s votes to undertake such action thus q did not control r under this test in fact even if less than voting power or relevant veto power the first contemplates a situation where there is no majority owner but a plurality owner exercising control see example which does not appear to be the case here moreover there are no facts indicating that q exercises actual control_over r the fourth sentence also indicates that a relevant veto power may be regarded as control viewed in light of revrul_76_158 q did not control r through veto power the fourth sentence of sec_53_4941_d_-1 references two types of control control sec_53_4941_d_-1 of the regulations provides several tests for determining under the second sentence of sec_53_4941_d_-1 the disqualified_person we considered whether q controlled r for the period of the first lease covering the first three months of because the lease was executed in when q had ownership of r the regulations treat each year of a lease as a separate act of self-dealing see sec_53_4941_e_-1 of the regulations which suggests a year-by-year analysis is more appropriate for considering control than merely when the lease was negotiated and executed we also note that the tax_court held ownership insufficient on similar facts see moody v commissioner tcmemo_1995_195 based on the foregoing we find that the lease transaction was not between a disqualified_person and an organization controlled by q however we lack sufficient information to determine whether the leases otherwise constituted indirect self-dealing between q and m the rents between the parties appear to have risen dramatically over the course of years also significant in this regard are that r is beneficially owned primarily by charitable interests including but not limited to q and the dealings between r and m are not at arm’s length given a’s pervasive influence over both r and m if the amounts paid_by r to m are clearly excessive then we think the leases would constitute indirect acts of self-dealing obtaining information on the fair rental value of the leases is necessary to resolve this issue we recognize that the self-dealing rules of sec_4941 were intended to avoid irs determinations of reasonableness but we consider the issue unavoidable for certain indirect self-dealing questions as we have here conclusion dealing under sec_4941 of the internal_revenue_code as if falls within a specific exception provided by section d -2 c of the regulations section d -2 c provides a specific exception to the self-dealing rules for the performance of certain trust functions and certain general banking services the facts presented indicate that it is a common business practice by trust departments to use non-interest bearing clearing accounts to disburse funds from a_trust represent indirect self-dealing under sec_4941 of the code on the ground that q controlled r the facts indicate that there was no control_over r by q we lack sufficient facts to determine whether the rent paid_by r to m otherwise constituted an indirect act of self-dealing m‘s failure to pay interest on the clearing account held by q is not an act of self- rent paid_by r to m a disqualified_person to q for leased office space does not a copy of this memorandum is to be given to m sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent -end-
